These are petitions for appeal under G. L. c. 25, § 5, from a final decision, order and rulings of the Department of Public Utilities (department). The cases are here on the consolidated record on appeal, the pleadings, exhibits, and an order of this court denying the motion of the town of Northborough on behalf of itself and the other petitioners to recommit the proceedings to the department. To the denial of this motion no exception was taken. The petitioners seek to place before us questions relating to overhead rather than underground construction of a proposed new line for the transmission of electricity, the sufficiency of certain street crossing permits previously obtained by the utilities, whether the constructon of the proposed line as an overhead line is necessary and in the interest of the public convenience, and whether to recommit the entire matter to the department for further consideration of these and other complaints lodged by the petitioners. What are before us are essentially appeals from first stage proceedings in which the department determined that the public convenience and necessity required the construction of the new line sought by the utilities. There must therefore follow certain condemnation proceedings and questions of statutory crossing permits. See Framingham v. Department of Pub. Util. 355 Mass. 138. As we see it, and as was stated in open court by counsel for the intervening power companies, essentially all questions raised in this preliminary proceeding can be raised in second stage proceedings under G. L. c. 164, § 72. There is no apparent reason for us at this juncture to do other than to clear the way for those proceedings. It follows that a decree should be entered affirming the decision and order of the department.
So ordered.